DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 59-62 and 65-73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/01/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 58, 63, and 64 are rejected under 35 U.S.C. 103 as being unpatentable over Bocuze (FR 449,906) in view of Van Voorhis (US 2,224,036).

a first slide (ring b in Figs. 1-2) and a second slide (ring a in Figs. 1-2), each having a first channel and a second channel (the “openings” disclosed in paragraph 0020 of English language translation), each slide having first, second and third adjoining ribs (see Fig. 1), with the second rib positioned between the first rib and the third rib so that the first and second ribs define the first channel and the second and third ribs define the second channel (see Figs. 1-2 and annotated figure below); and
a strap (c) having a portion of which extends through the first channel of the first slide (b), then through the second channel of the first slide (b), then through the first channel of the second slide (a), then through the second channel of the second slide (a), then through the second channel of the first slide (b), then through the first channel of the first slide (b), then through the second channel of the second slide (a), and then through the first channel of the second slide (a)  (see Fig. 2 which shows the strap extending through the channels as claimed, and see annotated figures below).  Also see paragraphs 0020-0021 of English language translation.


    PNG
    media_image1.png
    274
    725
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    201
    652
    media_image2.png
    Greyscale


	Bocuze discloses all the features of claim 58 except that Bocuze does not specify the structure of the strap (c), i.e. Bocuze does not specify whether the strap is endless or has free ends. Thus, Bocuze does not specifically disclose that the strap c is endless, and does not disclose that the endless strap includes a continuous material without an adjustable end as in claim 58.  Bocuze teaches that the strap (c) forms a garter or a belt (paragraph 0015; claim 4).  Garters and belts are known to be formed as an endless strap.  For example, Van Voorhis discloses a garter which is in the form of an endless strap (endless band 2; see Fig. 1). 
Van Voorhis teaches that the endless band is formed by bringing the ends 3-3 together in abutting relationship to form a band, and permanently securing them together using a thermo-adhesive union (pg. 1, col. 2, lines 3-14).  Thus, the band (2) is formed into an endless band by applying heat and pressure to bond the ends (3) with the thermoplastic material (pg. 1, col. 2, lines 24-43).  The endless strap which is formed in this manner comprises a continuous material (band 2 in Fig. 1, with the ends bonded together) without an adjustable end (the ends are not adjustable since they are adhered in place by bonding), as in claim 58.  Van Voorhis discloses that this forms an improved garter which is free of stitching or other fasteners, and forms a “sturdy and 
Regarding claim 63, Bocuze discloses a method for adjusting a strap length comprising:
providing a first slide (ring b in Figs. 1-2) and a second slide (ring a in Figs. 1-2), each slide having first, second and third adjoining ribs (see Fig. 1 and annotated figure above), the second rib positioned between the first rib and the third rib so that the first and second ribs define a first channel and the second and third ribs define a second channel (see Figs. 1-2 and annotated figure above); and
passing a portion of a strap (c), into the first channel of the first slide (b), then through the second channel of the first slide (b), then through the first channel of the second slide (a), then through the second channel of the second slide (a), then through the second channel of the first slide (b), then through the first channel of the first slide (b), then through the second channel of the second slide (a), and then through the first channel of the second slide (a); see Fig. 2 which shows the strap extending through the channels as claimed, and see annotated figures above.  Also see paragraphs 0020-0021 of English language translation.

Bocuze teaches that the strap (c) forms a garter or a belt (paragraph 0015; claim 4).  Garters and belts are known to be formed as an endless strap.  For example, Van Voorhis discloses a garter which is in the form of an endless strap 2 (see Fig. 1).
Van Voorhis teaches that the endless band is formed by bringing the ends 3-3 together in abutting relationship to form a band, and permanently securing them together using a thermo-adhesive union (pg. 1, col. 2, lines 3-14).  Thus, the band (2) is formed into an endless band by applying heat and pressure to bond the ends (3) with the thermoplastic material (pg. 1, col. 2, lines 24-43).  The endless strap which is formed in this manner comprises a continuous material (band 2 in Fig. 1, with the ends bonded together) without an adjustable end (the ends are not adjustable since they are adhered in place by bonding), as in claim 63.  Van Voorhis discloses that this forms an improved garter which is free of stitching or other fasteners, and forms a “sturdy and serviceable garter construction” which “lends itself conveniently to a wide variety of ornamentation” (pg. 1, col. 1, lines 28-33; pg. 2, col. 1, lines 1-6; pg. 2, col. 2, lines 23-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the strap of Bocuze as an endless strap including a continuous material without an adjustable end as shown by Van Voorhis, in order to encircle the limb without the necessity of using stitching or a detachable fastener for the strap ends, to provide an improved garter as taught by Van Voorhis. 
Regarding claim 64, the method of Bocuze comprises lengthening a strap effective length by bringing the slides (a,b) closer together or shortening the strap effective length by spacing the slides (a,b) farther apart (see Fig. 2 and paragraphs 0020-0021 of English language translation of Bocuze).

Response to Arguments
Applicant’s arguments with respect to claim(s) 58, 63, and 64 have been considered but are moot in view of the new grounds of rejection. 
Claims 58 and 63 have been amended to specify that the endless strap includes a continuous material without an adjustable end. Applicant argues that Carpenter does not disclose this structure, and therefore Bocuze modified in view of Carpenter does not render the claims obvious.  The examiner agrees that this amendment overcomes the rejection of record, because the endless band of Carpenter does not comprise a continuous material “without an adjustable end”.  This structure is known however, and is shown by Van Voorhis. Van Voorhis discloses a garter which has an endless band structure, including “a continuous material without an adjustable end”.  The ends (3) of the band structure of Van Voorhis are permanently affixed together by bonding, and are not adjustable.  It would have been obvious to use such an endless band in the device and method of Bocuze, as set forth in the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY VANATTA whose telephone number is (571)272-4995. The examiner can normally be reached Mon-Thurs and alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/AMY VANATTA/Primary Examiner, Art Unit 3732